



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Campbell, 2012
    ONCA 394

DATE: 20120611

DOCKET: C51440

Gillese, Pepall and Ducharme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Campbell

Appellant

Candice Suter, for the appellant

David Lepofsky, for the respondent

Heard: May 23, 2012

On appeal from the convictions entered on December 1,
    2009 by Justice Frank N. Marrocco of the Superior Court of Justice, sitting
    without a jury.

ENDORSEMENT

[1]

Following a trial without a jury, the appellant was found guilty of
    twelve firearm-related charges.  He was convicted of ten charges after two
    counts were stayed pursuant to
R. v. Kienapple
, [1975] 1 S.C.R. 729, including
    possession of a loaded restricted firearm, careless storage of a restricted
    weapon, possession of a prohibited weapon and possession of a loaded prohibited
    weapon.  He appeals against conviction.

The Background in Brief

[2]

Police received an anonymous Crime Stoppers tip that the appellant was
    dealing in drugs, had firearms at his apartment, and was a smart, dangerous
    criminal.  After corroborating information relating to the appellants
    background but not his drug dealing or weapons possession, they obtained a
    search warrant that authorized a search of the appellants apartment.

[3]

On September 10, 2006, at approximately 1:00 a.m., the police entered
    the appellants home with weapons drawn and without warning, and tossed inside
    two distraction devices.  They found and seized firearms, ammunition, illegal
    drugs, a gravity knife, and cash.  They also seized cameras.

[4]

The appellant was charged with 21 firearms and drug-related offences.

[5]

At trial, the Crown conceded that the police did not have reasonable and
    probable grounds to believe that evidence of drugs and firearms would be found
    in the appellants home.  The sole issue was whether the fruits of the illegal
    search would be excluded pursuant to s. 24(2) of the
Charter
.

[6]

The trial judge excluded the evidence of the non-firearm related
    offences but admitted the evidence related to the firearm offences.

[7]

After the ruling, the trial proceeded by way of an admission of
    facts.

The Ruling

[8]

The trial judge applied the test set out in
R. v. Grant
, 2009
    SCC 32, [2009] 2 S.C.R. 353 in determining whether the admission of the
    impugned evidence would bring the administration of justice into disrepute. 
    The factors to be considered and balanced on a s. 24(2) analysis, as revised in
Grant
, are:  (1) the seriousness of the
Charter
-infringing
    state conduct; (2) the impact of the breach on the applicants
Charter

rights; and (3) societys interest in adjudication of the case on its
    merits.

[9]

In respect of the first branch of the
Grant
analysis, the trial
    judge found a number of acts of serious police misconduct.  He further found
    that these acts were the result of carelessness, rather than recklessness or a
    wilful disregard of the appellants
Charter

rights.  He
    concluded that the police officers had not acted in bad faith.

[10]

Under
    the second branch, the trial judge found that the unannounced search of the
    appellants home in the middle of the night was intrusive and had a significant
    impact on the appellants
Charter
-protected rights.

[11]

Under
    the third branch, the trial judge found that the evidence was reliable,
    non-conscriptive and essential to the Crowns case, considerations that
    favoured admission of the evidence.  He stated that both sets of charges (i.e.,
    those relating to drugs and those relating to firearms) were serious and stated
    that the seriousness of the charges similarly favoured admission.  Nonetheless,
    he excluded the evidence of the non-firearm related offences but admitted the
    evidence related to the firearm offences.  The only distinguishing feature
    between the two groups of offences was what the trial judge termed the
    character of the offences.

The Issue on Appeal

[12]

Did
    the application judge err in admitting the evidence related to the firearm
    offences under s. 24(2) of the
Charter
?

Analysis

[13]

It
    is common ground that the application judge correctly instructed himself on the
    test to be applied under s. 24(2), namely, the test set out in
Grant
. 
    The appellant contends that although the test was properly articulated, the
    trial judge erred in his application of the law to the facts of this case.

[14]

The
    appellant makes two submissions in this regard.  The first relates to the trial
    judges finding that the police officers acted in good faith.  He submits that
    the trial judge erred in his analysis of the seriousness of the state
    misconduct by approaching the police misconduct in a piecemeal fashion,
    equating carelessness with good faith, and failing to make a finding about how
    far short the warrant fell from the constitutionally required standard.  The
    appellants second submission relates to the trial judges handling of the
    third branch of
Grant
.  He contends that the trial judge erred by
    overemphasizing the seriousness of the firearms offences.

[15]

We
    do not accept either submission.

[16]

Deference
    is owed to a trial judges s. 24(2) analysis.  Where the trial judge has
    considered the proper factors, appellate courts should accord considerable
    deference to his or her ultimate determination: see
Grant
, at para.
    86.

[17]

The
    trial judge carefully considered the relevant factors surrounding the warrant,
    including how it was obtained, the failure to make full disclosure to the
    issuing judge, the reference to Jamaican accents and the non-citizenship status
    of the occupants of the dwelling, and the manner in which the search was
    carried out.  While the trial judge considered each individual instance of
    police misconduct, the record does not support the allegation that he
    approached his analysis in a piecemeal fashion.  Rather, he conducted his
    analysis based on the totality of the evidence.  It was open to the application
    judge to find that despite the seriousness of the state misconduct, the
    officers did not act in bad faith.  He was alive to all of the factors that
    properly weighed in this analysis.  The seriousness of
Charter
-
infringing
    state conduct can be seen to fall on a spectrum from blameless conduct, through
    negligent conduct to conduct demonstrating a blatant disregard for
Charter
rights:
    see
R. v. Harrison
, 2009 SCC 34, [2009] 2 S.C.R. 494, at para. 23. 
    From his reasons, it is clear that the trial judge did not consider the
    breaches to fall at the serious end of the spectrum.  On the facts found by
    him, to the extent the police actions fall short of good faith, they do not
    fall far short.

[18]

As
    for the submission based on the third branch of
Grant
, we do not accept
    that the trial judge overemphasized the seriousness of the firearm-related
    offences.  At para. 69 of the reasons, the trial judge expressly acknowledged
    the seriousness of both the firearms and the drug offences.  When speaking of
    the certain character of firearm offences in the following paragraph, the
    trial judge was not overemphasizing the seriousness of such offences.  Rather,
    he was referring to the heightened public interest in their prosecution.  In
    support of this view, he pointed to
R. v. Clayton
, 2007 SCC 32, [2007]
    2 S.C.R. 725, at para. 110, where Binnie J. noted the increasing incident of
    gun crime in Canada, and
R. v. Danvers
(2005), 199 C.C.C. (3d) 490
    (Ont. C.A.), at para. 77, where this court stressed the need for society to be
    protected from criminals armed with deadly handguns.  Consequently, he found
    that society had an even greater interest in adjudication of the firearms
    offences than of the drug offences.  Recognizing again the deference to be
    shown to trial judges, we see no error in this determination.

Disposition

[19]

Accordingly,
    the appeal is dismissed.

E.E. Gillese J.A.

S.E.
    Pepall J.A.

E.
    Ducharme J.A.


